DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/05/2021 has been entered.

Claim Interpretation
Regarding Claims 1, 4, 6, and 8-9, the aforementioned claims include the term “reversible binder”. The term “reversible” is an adjective, of which modifies the term binder, however does not explicitly imply any other special or intentional properties other than what is recited within the instant specification (page 7). Specifically, the applicant recites:
“As defined herein, the reversible binder is intended to denote a thermoplastic or thermoset polymer that, during decomposition, is broken down into oligomers and other molecules that are similar or identical to the monomers used to derive the polymer. The reversible binder may be polymerized via radical chain reactions to bond particles and layers of a metal powder used to print the article. Additionally, while the smaller molecules generated from decomposition of the reversible binder during debinding may volatilize and be removed from the brown body metal part, it is presently recognized that, when the debinding conditions are properly controlled, the oligomers remain within and impart desirable handling strength to the brown body metal part.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 29, 36, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for PMMA, Polystyrene, and QPAC-40 under a N2 debinding atmosphere and a vacuum sintering atmosphere as shown within Tables 1 and 2 (paragraph [0050]), does not reasonably provide enablement for (CH2CHR)n, wherein R = alkyl or aryl, or alternatively (CH2-CH2COOR1)n, where R1 = alkyl or aryl, and R2 = H or CH3 as recited within independent claims 1 and 32 respectively. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Specifically, independent Claims 1 and 32 recite the specific use of (CH2CHR)n, wherein R = alkyl or aryl; and (CH2-CH2COOR1)n, where R1 = alkyl or aryl, and R2 = H or CH3, respectively. These claims, and further the specified limitations, are directed toward a binder that, after the specified processing, possess the 2 debinding atmosphere and a vacuum sintering atmosphere. One skilled in the art would understand that these characteristics are ones that are not commonly known, or even predictable. The inventor has provided no direction on how to empirically determine the characteristics, but only notes that the sample data was acquired using LECO analysis equipment. This equipment alone requires a trained professional to perform the experiment and/or extract meaningful conclusions from the raw data, tasks that are considered to be undue and excessive for one of ordinary skill. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, 13-14, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Farr (U.S. Patent No. 7,220,380, previously cited) in view of Uetani (U.S. 2015/0125334, previously cited), Scalzo (U.S. Patent No. 10,226,818, previously cited), and Cawley (U.S. Patent No. 6,033,788). 

Regarding Claim 1, Farr teaches a method of binder jet printing a metal part (column 1, lines 40-50). Farr teaches depositing a layer of metal powder upon a working surface of a binder jet printer (column 7, lines 13-15). Farr teaches selectively printing a binder solution into the layer of metal powder in a pattern to generate a printed layer (column 7, lines 16-18), wherein the pattern is representative of a structure of a layer of the metal part (column 8, lines 3-6). Farr teaches curing the binder in the printed layer to generate a layer of a green body metal part (column 8, lines 55-58). Farr teaches heating the green body metal part above a first temperature (column 10, lines 14-17) to remove a substantial portion of the binder by thermal decomposition, thus generating a brown body metal part (i.e., a metal part of which is in between a green body and a sintered body) (column 9, lines 47-55). Farr teaches heating the brown body metal part above a second temperature to sinter the metal powder to generate a metal part (column 9, lines 56-65). 
With respect to the limitation of “wherein the metal part is substantially free of char residue”, the instant specification recites that char residue is carbonaceous material from the incomplete decomposition of the binder, oxides within the binder, and metal oxides (page 6). As such, Farr teaches in an exemplary embodiment in which both removal of the binder and sintering under either a hydrogen/nitrogen atmosphere, and/or pure hydrogen (i.e., oxygen-free environments) is performed (column 10, lines 10-12). Thus, the reference is considered to teach this limitation since at no point in the binder removal process is oxygen permitted to interact with the green or brown bodies in such a manner to oxidize and create carbonaceous material (i.e., char residue). 
With respect to the limitation of the binders being reversible, Farr teaches a plurality of binders of which are capable of being broken down into oligomers (i.e., a polymer whose molecules consist of relatively few repeating units), and is further capable of being polymerized via radical chain reactions (column 5, line 16 through column 6, line 19). 
However, Farr is silent to the reversible binder comprising a polymer having the formula (CH2CHR)n, wherein R can be one of an alkyl or aryl group. While Farr teaches the decomposition of polymers during a burnout process, Farr is silent to the formation of oligomers from the decomposed polymers of which remain within a brown body and are further removed during a sintering step. Farr does not teach heating the brown body metal part above a third temperature to remove the oligomers and generate a pre-sintered brown body metal part, and thus does not also teach the second temperature being greater than the third temperature, and the third temperature being greater than the first temperature. 
Uetani teaches a process and materials to enable the formation of metal powder/plastic preform articles by three dimensional printing (abstract). Uetani teaches the use of binder comprising a polymer having the formula (CH2CHR)n, wherein R is one of an alkyl group, e.g., polypropylene wherein the alkyl group is CH3 (paragraph [0027]). Uetani does not explicitly provide a motivation for why one of ordinary skill would be motivated to specifically select polypropylene, however the examiner points out that all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As previously mentioned, while Farr teaches the decomposition of polymers during a burnout process, Farr is silent to the formation of oligomers from the decomposed polymers of which remain within a brown body and are further removed during a sintering step. However, one of ordinary skill in the art would readily understand and appreciate that in art of metal powder sintering, it is known that when a part comprising a metal powder and binder undergoes a debinding process, the pre-sintered brown body part is held together by both the weak interactions of particles wherein binder was originally found, as well as a residual amount of binder that remains to help hold the brown body together before final sintering as taught by Scalzo (column 2, lines 12-20). Thus, it would have been obvious to one of ordinary skill to heat a green body above a first temperature to remove a substantial portion of a binder to generate a brown body wherein the polymer binder is decomposed into [a substantially smaller portion of] oligomers of which remain to strengthen a brown body part. It would further have been obvious to one of ordinary skill that upon subjecting the brown body to the temperature required for metal powder sintering, the remaining oligomers would be removed simply due to thermal decomposition. 
Cawley teaches a process for joining powder metallurgy objects in the green or brown state (abstract). Cawley teaches the processing aspect of heating a green body metal part to above a first temperature (e.g., 130°C) to remove a substantial portion of a binder to generate a brown body, heating the brown body metal part to above a third temperature (e.g., 145°C) to generate a pre-sintered brown body and subsequently heating the pre-sintered brown body above a second temperature (e.g., between 1200°C and 1300°C for conventionally sintered 316L Stainless Steel powder as is commonly known within the art) wherein the second temperature is greater than the third temperature and the third temperature is greater than the first temperature (column 6, line 60 through column 7, line 25). Cawley teaches this process, in part, allows to high density, and is homogenous and uniform in structure (column 7, lines 23-25). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr by incorporating the binder of Uetani with the motivation of using a binder known within the art to yield predictable results, the processing techniques of Scalzo with the motivation of strengthening the brown body, and the processing techniques of Cawley to ensure high density, homogeneity, and structural uniformity. 
Regarding Claim 2, Farr teaches the metal powder comprising nickel alloys, titanium alloys, cobalt alloys, aluminum-based material, stainless steels, and combinations thereof (column 6, lines 28-43). 
Regarding Claim 4, Farr in view of Uetani, Scalzo, and Cawley are relied upon for the reasons given above in addressing Claim 1, however all of the references are silent to a specific percentage of reversible binder being removed when heating the green body metal part above a first temperature. However, the examiner presents the following. (a) It appears that applicant is achieving these percentages by heating the green body to approximately 500°C or less (Specification, paragraph [0041]). (b) As previously pointed out, Cawley teaches heating a green body metal part to a temperature approximately 500°C or less, i.e., a first temperature (e.g., 130°C). (c) If one uses the process of Farr in view of Uetani, Scalzo, with the temperatures of Cawley, one would appreciate that the process and structure of Farr as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that between approximately 98% and approximately 99.95% of the reversible binder would be removed when heating the green body metal part above the temperatures of Cawley. Further, Cawley teaches this process, in part, allows to high density, and is homogenous and uniform in structure (column 7, lines 23-25). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr in view of Uetani and Scalzo with the processing techniques of Cawley to ensure high density. 
Regarding Claim 8, Farr teaches the binder solution containing a reversible binder comprising a mono-functional acrylic polymer (column 5, lines 17-43), of which may be glycol dimethacrylate (Claim 12 of Farr), in an amount of between 10% to 40% (Claim 17 of Farr). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). 
Regarding Claim 9, Farr teaches the binder solution comprising a mixture of a reversible binder (e.g., glycerol dimethacrylate) and a solvent (e.g., water) (column 6, lines 13-19). Further, Farr teaches heating the green body metal part to a first temperature to remove a substantial portion of the reversible binder to remove inorganic volatiles and organic material (column 9, lines 47-55) thus the process must necessarily include the evaporation of the solvent as further taught by Farr (column 2, lines 50-53). 
Regarding Claim 11, Farr teaches selectively printing a binder solution with a print head of a binder jet printer (column 3, lines 47-64).
Regarding Claim 13, Farr is relied upon for the reasons given above in addressing claim 1, however Farr is silent to the final part densities. However, the examiner would like to make several points. (a) The applicant is achieving these part densities by subjecting the as-printed parts to a hot isostatic pressing (HIP) step; (b) it is well known within the art that subjecting almost any material that is capable of being sintered to a hot isostatic pressing step will result in near theoretical densities (i.e., >95%); (c) one would appreciate that all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding Claim 14, Farr teaches metal powder comprising particles having a particle size distribution that is between approximately 1 µm and 50 µm (column 6, lines 25-27). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 27, Farr is silent to wherein heating a pre-sintered brown body metal part above a second temperature comprises sintering the metal powder such that the carbon content of the metal part is substantially the same as or less than the carbon content in the metal powder. However, the examiner points out that if one uses the concepts of Uetani, Scalzo, and Cawley with the invention of Farr, one would appreciate that the process and structure of Farr as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that heating a pre-sintered brown body metal part above a second temperature would comprise sintering the metal powder such that the carbon content of a metal part would be substantially the same or less than a carbon content of a metal powder would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 29, Farr is silent to wherein heating a pre-sintered brown body metal part above a second temperature comprises sintering the metal powder such that the oxygen content of the metal part is substantially the same as or less than the oxygen content in the metal powder. However, the examiner points out that if one uses the concepts of Uetani, Scalzo, and Cawley with the invention of Farr, one would appreciate that the process and structure of Farr as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that heating a pre-sintered brown body metal part above a second temperature would comprise sintering the metal powder such that the oxygen content of a metal part would be substantially the same or less than the oxygen content of a metal powder would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Farr (U.S. Patent No. 7,220,380, previously cited) in view of Uetani (U.S. 2015/0125334, previously cited), Scalzo (U.S. Patent No. 10,226,818, previously cited), and Cawley (U.S. Patent No. 6,033,788) as applied to claim 1 above, and further in view of Sachs (U.S. Patent No. 5,204,055, previously cited).  

Regarding Claim 3, Farr in view of Uetani, Scalzo, and Cawley are relied upon for the reasons given above in addressing claim 1, however none of the references make no mention of a layer thickness of a metal powder. 
Sachs teaches a method of binder jet printing metal parts (column 2, lines 59-63). Sachs teaches layers of metal powders having thicknesses of between 100-200 microns (column 3, line 56). Sachs teaches this feature, in part, allows for the production of complex metal parts to be effectively formed with a very high degree of resolution in a reasonably short time period (column 3, lines 8-13). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Farr in view of Uetani, Scalzo, and Cawley with the concepts of Sachs with the motivation of producing complex metal parts with a high degree of resolution within a reasonably short amount of time period. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Farr (U.S. Patent No. 7,220,380, previously cited) in view of Uetani (U.S. 2015/0125334, previously cited), Scalzo (U.S. Patent No. 10,226,818, previously cited), and Cawley (U.S. Patent No. 6,033,788) as applied to claim 1 above, and further in view of Raza (Raza, Muhammad Rafi, et al. “Role of Debinding to Control Mechanical Properties of Powder Injection Molded 316L Stainless Steel.” Advanced Materials Research, vol. 699, 2013, pp. 875–882, previously cited). 

Regarding Claim 12, Farr in view of Uetani, Scalzo, and Cawley are relied upon for the reasons given above in addressing claim 1, however all of the references are silent to drying a green body metal part before heating the green body metal part to a first temperature to remove residual solvent. 
Raza teaches a study of the role of debinding in the control of the mechanical properties of powdered stainless steels (Abstract). Raza teaches that stainless steel parts of which require debinding before being sintered achieve a much faster debinding rate when debound within a vacuum (pages 875-876). While Raza does not teach this technique in association with the binder jet printing techniques of Farr, the examiner would like to might several points in light of this. (a) It appears that applicant is achieving the removal of residual solvent using within a binder solution by drying the green body metal part within a vacuum (Specification, paragraph [0038]). (b) Raza provides motivation for why one of ordinary skill would be motivated to debind a green body metal part in a vacuum. (c) If one uses the debinding techniques of Raza with the invention of Farr in view of Uetani, one would appreciate that the process and structure of Farr as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that residual solvent used within a binding solution would be removed from a green body of Farr should one subject that green body metal part to a vacuum as taught by Raza. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Farr in view of Uetani, Scalzo, and Cawley by incorporating the concepts within Raza with the motivation of removing binder at a much faster debinding rate.  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Farr (U.S. Patent No. 7,220,380, previously cited) in view of Uetani (U.S. 2015/0125334, previously cited), Scalzo (U.S. Patent No. 10,226,818, previously cited), and Cawley (U.S. Patent No. 6,033,788) as applied to Claim 1 above, and further in view of Thian (Thian, E.S., et al. “Effects of Debinding Parameters on Powder Injection Molded Ti-6Al-4V/HA Composite Parts.” Advanced Powder Technology, vol. 12, no. 3, 2001, pp. 361–370). 

Regarding Claim 31, with respect to the feature of the first temperature being between 250°C and 450°C, the second temperature as being between 1200°C and 1300°C, and the third temperature as being between 500°C and 800°C, the examiner points out the following. 
Farr teaches heating the green body metal part above a first temperature (column 10, lines 14-17) to remove a substantial portion of the binder by thermal decomposition, thus generating a brown body metal part (i.e., a metal part of which is in between a green body and a sintered body) (column 9, lines 47-55). Farr teaches heating a brown body metal part above a second temperature in an oxygen-free environment to remove oligomers (column 9, lines 56-65). Thus, clearly Farr is taking into consideration multi-step temperature profiles between a first temperature that is meant to thermally decompose a binder, and a subsequent temperature that is intended to sinter the metal powder to generate a metal part. It would have been obvious to one of ordinary skill to use any number of steps within a temperature profile between a first temperature and a final sintering temperature that aids in achieving a high quality final part. It is well know that sintering profiles used within powder metallurgy are extensive and involve many steps that are often unrecited within the literature. This is due to the fact that the interactions between the plurality of binders known within the art and the plurality of both elemental and alloyed metal powders known within the art are extensive. It is well within the ability of one skilled within the art to select any amount of different temperatures within a single sintering profile, including a first temperature being between 250°C and 450°C, a second temperature as being between 1200°C and 1300°C, and a third temperature as being between 500°C and 800°C, if these temperatures aid in increasing, for example, final part density. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II. 
In the alternative, the examiner presents Thian. Thian teaches a study into the effects of debinding parameters on powder injection molded Ti-6Al-4V composite parts (abstract). Thian teaches a heating profile that includes a first temperature as being between 250°C and 450°C (e.g., Stages 1-3, page 366, Table 1), a second temperature as 1150°C (page 368, paragraph 2), and a third temperature as being between 500°C and 800°C (e.g., Stage 4, page 366, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Thian teaches these processing features, in part, allow for the opening of pores that would how for higher molecular weight [binder] components to escape without causing any internal or external part defects (page 368, Conclusion). Furthermore, with respect to the second temperature being between 1200°C and 1300°C, the examiner notes that Thian teaches 1150°C. However, the examiner points out that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, 1150°C is considered to be close enough to 1200°C. The examiner points out that second temperature within the instant claims is considered to be a sintering temperature, and sintering temperatures vary with respect to the material. Thus, it would have been obvious to select a sintering material based upon the material being used. For instance, it is commonly known that nickel alloys (see Instant Claim 2) are sintered to less than approximately 1150°C, while sintering above this temperature (and below the melting point) is certainly possible, in most cases these higher temperatures would only result in grain coarsening and property degradation. Thus, this limitation is considered to be variable that one skilled in the art would naturally adjust and optimize to fit the material being used. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr in view of Uetani, Scalzo, and Cawley with the debinding concepts of Thian with the motivation of avoiding internal and external part defects. 

Claims 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Farr (U.S. Patent No. 7,220,380, previously cited) in view of Suzuki (U.S. 2010/0116913), Scalzo (U.S. Patent No. 10,226,818, previously cited), and Cawley (U.S. Patent No. 6,033,788), using Ash (Ash, Michael, and Irene Ash. Handbook of Fillers, Extenders, and Diluents. Synapse Information Resources, 2008) as an evidentiary reference. 

Regarding Claim 32, Farr teaches a method of binder jet printing a metal part (column 1, lines 40-50). Farr teaches depositing a layer of metal powder upon a working surface of a binder jet printer (column 7, lines 13-15). Farr teaches selectively printing a binder solution into the layer of metal powder in a pattern to generate a printed layer (column 7, lines 16-18), wherein the pattern is representative of a structure of a layer of the metal part (column 8, lines 3-6). Farr teaches curing the binder in the printed layer to generate a layer of a green body metal part (column 8, lines 55-58). Farr teaches heating the green body metal part above a first temperature (column 10, lines 14-17) to remove a substantial portion of the binder by thermal decomposition, thus generating a brown body metal part (i.e., a metal part of which is in between a green body and a sintered body) (column 9, lines 47-55). Farr teaches heating the brown body metal part above a second temperature to sinter the metal powder to generate a metal part (column 9, lines 56-65). 
With respect to the limitation of “wherein the metal part is substantially free of char residue”, the instant specification recites that char residue is carbonaceous material from the incomplete decomposition of the binder, oxides within the binder, and metal oxides (page 6). As such, Farr teaches in an exemplary embodiment in which both removal of the binder and sintering under either a hydrogen/nitrogen atmosphere, and/or pure hydrogen (i.e., oxygen-free environments) is performed (column 10, lines 10-12). Thus, the reference is considered to teach this limitation since at no point in the binder removal process is oxygen permitted to interact with the green or brown bodies in such a manner to oxidize and create carbonaceous material (i.e., char residue). 
With respect to the limitation of the binders being reversible, Farr teaches a plurality of binders of which are capable of being broken down into oligomers (i.e., a polymer whose molecules consist of relatively few repeating units), and is further capable of being polymerized via radical chain reactions (column 5, line 16 through column 6, line 19). 
However, Farr is silent to the reversible binder comprising a polymer having the formula (CH2-CR2COOR1)n, wherein R1 = an alkyl or aryl, and R2 = H or CH3. While Farr teaches the decomposition of polymers during a burnout process, Farr is silent to the formation of oligomers from the decomposed polymers of which remain within a brown body and are further removed during a sintering step. Farr does not teach heating the brown body metal part above a third temperature to remove the oligomers and generate a pre-sintered brown body metal part, and thus does not also teach the second temperature being greater than the third temperature, and the third temperature being greater than the first temperature. 
Suzuki teaches a process for producing powder green compacts (abstract). Suzuki teaches the using of a binder comprising a polymer having the formula CH2-CR2COOR1)n, wherein R1 = an alkyl or aryl, and R2 = H or CH3, e.g., polyester acrylate resin (see page 317, column 1 of Ash for this formulaic notation being assigned to polyester acrylate resin). Suzuki teaches this binder, in part, allows for sintered compacts having high strength (paragraph [0033]). 
As previously mentioned, while Farr teaches the decomposition of polymers during a burnout process, Farr is silent to the formation of oligomers from the decomposed polymers of which remain within a brown body and are further removed during a sintering step. However, one of ordinary skill in the art would readily understand and appreciate that in the art of metal powder sintering, it is known that when a part comprising a metal powder and binder undergoes a debinding process, the pre-sintered brown body part is held together by both the weak interactions of particles wherein binder was originally found, as well as a residual amount of binder that remains to help hold the brown body together before final sintering as taught by Scalzo (column 2, lines 12-20). Thus, it would have been obvious to one of ordinary skill to heat a green body above a first temperature to remove a substantial portion of a binder to generate a brown body wherein the polymer binder is decomposed into [a substantially smaller portion of] oligomers of which remain to strengthen a brown body part. It would further have been obvious to one of ordinary skill that upon subjecting the brown body to the temperature required for metal powder sintering, the remaining oligomers would be removed simply due to thermal decomposition. 
Cawley teaches a process for joining powder metallurgy objects in the green or brown state (abstract). Cawley teaches the processing aspect of heating a green body metal part to above a first temperature (e.g., 130°C) to remove a substantial portion of a binder to generate a brown body, heating the brown body metal part to above a third temperature (e.g., 145°C) to generate a pre-sintered brown body and subsequently heating the pre-sintered brown body above a second temperature (e.g., between 1200°C and 1300°C for conventionally sintered 316L Stainless Steel powder as is commonly known within the art) wherein the second temperature is greater than the third temperature and the third temperature is greater than the first temperature (column 6, line 60 through column 7, line 25). Cawley teaches this process, in part, allows to high density, and is homogenous and uniform in structure (column 7, lines 23-25). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr by incorporating the binder of Suzuki with the motivation achieving high strength within a sintered component, the processing techniques of Scalzo with the motivation of strengthening the brown body, and the processing techniques of Cawley to ensure high density, homogeneity, and structural uniformity. 
Regarding Claim 33, Farr teaches the metal powder comprising nickel alloys, titanium alloys, cobalt alloys, aluminum-based material, stainless steels, and combinations thereof (column 6, lines 28-43). 
Regarding Claim 34, Farr in view of Uetani, Scalzo, and Cawley are relied upon for the reasons given above in addressing Claim 32, however all of the references are silent to a specific percentage of reversible binder being removed when heating the green body metal part above a first temperature. However, the examiner presents the following. (a) It appears that applicant is achieving these percentages by heating the green body to approximately 500°C or less (Specification, paragraph [0041]). (b) As previously pointed out, Cawley teaches heating a green body metal part to a temperature approximately 500°C or less, i.e., a first temperature (e.g., 130°C). (c) If one uses the process of Farr in view of Uetani, Scalzo, with the temperatures of Cawley, one would appreciate that the process and structure of Farr as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that between approximately 98% and approximately 99.95% of the reversible binder would be removed when heating the green body metal part above the temperatures of Cawley. Further, Cawley teaches this process, in part, allows to high density, and is homogenous and uniform in structure (column 7, lines 23-25). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr in view of Uetani and Scalzo with the processing techniques of Cawley to ensure high density. 
Regarding Claim 35, Farr teaches the binder solution containing a reversible binder comprising a mono-functional acrylic polymer (column 5, lines 17-43), of which may be glycol dimethacrylate (Claim 12 of Farr), in an amount of between 10% to 40% (Claim 17 of Farr). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). 
Regarding Claim 36, Farr is silent to wherein heating a pre-sintered brown body metal part above a second temperature comprises sintering the metal powder such that the carbon content of the metal part is substantially the same as or less than the carbon content in the metal powder. However, the examiner points out that if one uses the concepts of Suzuki, Scalzo, and Cawley with the invention of Farr, one would appreciate that process and structure of Farr as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that heating a pre-sintered brown body metal part above a second temperature would comprise sintering the metal powder such that the carbon content of a metal part would be substantially the same or less than a carbon content of a metal powder would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 37, Farr is silent to wherein heating a pre-sintered brown body metal part above a second temperature comprises sintering the metal powder such that the oxygen content of the metal part is substantially the same as or less than the oxygen content in the metal powder. However, the examiner points out that if one uses the concepts of Suzuki, Scalzo, and Cawley with the invention of Farr, one would appreciate that process and structure of Farr as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that heating a pre-sintered brown body metal part above a second temperature would comprise sintering the metal powder such that the oxygen content of a metal part would be substantially the same or less than the oxygen content of a metal powder would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Farr (U.S. Patent No. 7,220,380, previously cited) in view of Suzuki (U.S. 2010/0116913), Scalzo (U.S. Patent No. 10,226,818, previously cited), and Cawley (U.S. Patent No. 6,033,788), using Ash (Ash, Michael, and Irene Ash. Handbook of Fillers, Extenders, and Diluents. Synapse Information Resources, 2008) as an evidentiary reference as applied to Claim 32 above, and further in view of Thian (Thian, E.S., et al. “Effects of Debinding Parameters on Powder Injection Molded Ti-6Al-4V/HA Composite Parts.” Advanced Powder Technology, vol. 12, no. 3, 2001, pp. 361–370). 

Regarding Claim 38, with respect to the feature of the first temperature being between 250°C and 450°C, the second temperature as being between 1200°C and 1300°C, and the third temperature as being between 500°C and 800°C, the examiner points out the following. 
Farr teaches heating the green body metal part above a first temperature (column 10, lines 14-17) to remove a substantial portion of the binder by thermal decomposition, thus generating a brown body metal part (i.e., a metal part of which is in between a green body and a sintered body) (column 9, lines 47-55). Farr teaches heating a brown body metal part above a second temperature in an oxygen-free environment to remove oligomers (column 9, lines 56-65). Thus, clearly Farr is taking into consideration multi-step temperature profiles between a first temperature that is meant to thermally decompose a binder, and a subsequent temperature that is intended to sinter the metal powder to generate a metal part. It would have been obvious to one of ordinary skill to use any number of steps within a temperature profile between a first temperature and a final sintering temperature that aids in achieving a high quality final part. It is well know that sintering profiles used within powder metallurgy are extensive and involve many steps that are often unrecited within the literature. This is due to the fact that the interactions between the plurality of binders known within the art and the plurality of both elemental and alloyed metal powders known within the art are extensive. It is well within the ability of one skilled within the art to select any amount of different temperatures within a single sintering profile, including a first temperature being between 250°C and 450°C, a second temperature as being between 1200°C and 1300°C, and a third temperature as being between 500°C and 800°C, if these temperatures aid in increasing, for example, final part density. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II. 
In the alternative, the examiner presents Thian. Thian teaches a study into the effects of debinding parameters on powder injection molded Ti-6Al-4V composite parts (abstract). Thian teaches a heating profile that includes a first temperature as being between 250°C and 450°C (e.g., Stages 1-3, page 366, Table 1), a second temperature as 1150°C (page 368, paragraph 2), and a third temperature as being between 500°C and 800°C (e.g., Stage 4, page 366, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I). Thian teaches these processing features, in part, allow for the opening of pores that would how for higher molecular weight [binder] components to escape without causing any internal or external part defects (page 368, Conclusion). Furthermore, with respect to the second temperature being between 1200°C and 1300°C, the examiner notes that Thian teaches 1150°C. However, the examiner points out that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, 1150°C is considered to be close enough to 1200°C. The examiner points out that second temperature within the instant claims is considered to be a sintering temperature, and sintering temperatures vary with respect to the material. Thus, it would have been obvious to select a sintering material based upon the material being used. For instance, it is commonly known that nickel alloys (see Instant Claim 2) are sintered to less than approximately 1150°C, while sintering above this temperature (and below the melting point) is certainly possible, in most cases these higher temperatures would only result in grain coarsening and property degradation. Thus, this limitation is considered to be variable that one skilled in the art would naturally adjust and optimize to fit the material being used. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farr in view of Suzuki, Scalzo, and Cawley with the debinding concepts of Thian with the motivation of avoiding internal and external part defects. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-2, 8-9, 11, 13-14, 25-26, and 31 under 35 U.S.C. § 103 over Farr (U.S. Patent No. 7,220,380) in view of Uetani (U.S. 2015/0125334) using Scalzo (U.S. Patent No. 10,226,818) as an evidentiary reference have been fully considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735